Title: From George Washington to Steuben, 9 January 1778
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von



Sir,
Head Quarters Valley Forge 9th Jany 1778

I yesterday recd the honor of yours from Portsmouth inclosing the Copy of a letter from Messs. Franklin and Dean the original of wh. I

shall be glad to receive from your own Hands as soon as it is convenient for you to undertake the Journey.
As it will lay solely with Congress to make a suitable provision for you in the American Army you will be under the necessity of prolonging your Journey in order to lay before them at York Town, the honorable testimonials which you bear of your former Service.
I return you my thanks for the polite manner in which you express your desire of serving under me and have the Honor to be Sir Yr most obt Servt.
